Citation Nr: 0119021	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-01 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 determination by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) that the 
appellant did not submit a timely appeal.


FINDINGS OF FACT

1.  The RO issued a decision in September 1997, denying 
service connection for the cause of the veteran's death; in 
October 1997, she filed a statement expressing disagreement 
with the determination and requested a personal hearing at 
the RO.

2.  In October 1998, the RO issued a decision by the hearing 
officer in the form of a statement of the case in her appeal, 
summarizing the applicable law, pertinent evidence and 
reasons for the decision; she was also furnished a VA Form 
4107 at that time which outlined her appellate rights.

3.  By letter filed at the RO in September 2000, the 
appellant indicated that her desire to appeal her case to the 
Board.


CONCLUSIONS OF LAW

1.  A notice of disagreement (NOD) was timely filed in 
response to the September 1997 rating decision by the RO.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302, 
20.303 (2000). 

2.  A substantive appeal of the September 1997 rating 
decision was not timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a NOD and completed 
by a formal or substantive appeal after a statement of the 
case (SOC) is furnished to the appellant. See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

This appeal stems from a determination by the RO, which 
considered the appellant's appeal to the Board untimely.  The 
question of whether an appeal has been filed on time is an 
appealable issue.  38 C.F.R. § 19.34 (2000).  The law 
provides that questions about timeliness of an appeal shall 
be determined by the Board.  38 U.S.C.A. § 7105(d)(3).

A substantive appeal consists of a NOD, SOC, and a properly 
completed VA Form 9 (Appeal to Board of Veterans' Appeals) or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions an appellant needs to take to perfect an appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder (if any) of the one-year 
period from the date of mailing of notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303.  Failure to submit a substantive appeal which is both 
timely and adequate results in a statutory bar to appealing 
that decision.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

The RO denied the appellant's claim of service connection for 
the cause of the veteran's death in September 1997 as the 
service department had indicated that he had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  In October 1997, the RO received her letter 
requesting a hearing at the RO, and expressing disagreement 
with the RO determination that the veteran did not render 
valid military service during World War II.  That letter 
constituted a NOD with the September 1997 rating decision by 
the RO (38 U.S.C.A. § 7105; 38 C.F.R. § 20.201).  38 C.F.R. 
§§ 20.202, 20.302.

In December 1997, the appellant testified at a hearing held 
at the RO.  Thereafter, a second request was made by the RO 
for verification by the service department (U.S. Army Reserve 
Personnel Center) concerning the deceased's claimed service.  
The service department responded subsequently that the prior 
negative certification remained unchanged.  

In September 1998, she sent a letter to the RO inquiring 
about the status of her claim.  On October 30, 1998, the RO 
issued a decision by the hearing officer stating that she did 
not meet basic eligibility requirements for death benefits 
because her husband was not a "veteran" within the meaning 
of the applicable regulation.  See 38 C.F.R. § 3.203.  
Therein the hearing officer outlined a summary of the 
pertinent evidence of record, cited to the applicable law and 
regulation, issued a decision on the issue and provided 
reasons for the decision.  See 38 U.S.C.A. § 7105(d); 
38 C.F.R. § 19.20.  At that time, she was also furnished 
another VA Form 4107, which explained her right to appeal.  
In that document she was informed that she must file an 
appeal with the RO within 60 days from the date of that 
letter or within the remainder of the one-year period from 
the date of the letter notifying her of the initial action 
she had appealed.  Therefore, the hearing officer's decision 
with his explanation as described, plus the issuance of the 
VA Form 4107, amounted to a SOC.  See 38 U.S.C.A. § 7105(d); 
38 C.F.R. §§ 19.29, 19.30.  Although she was provided this 
information regarding her decision and appellate rights, she 
did not respond for nearly two years.

In October 2000, she informed the RO that she desired to 
appeal her case to the Board.  However, by letter in October 
2000, the RO stated that her appeal was not timely filed as 
it was received more than one year after the October 1998 RO 
decision.  Subsequently, she filed a NOD in November 2000, 
regarding the issue of timeliness, and in December 2000, a 
SOC on the issue of timeliness of the NOD was then issued by 
the RO.  She perfected her appeal of the timeliness issue 
when she filed a substantive appeal in April 2001.

The record demonstrates that the appellant filed a timely NOD 
as to the issue of entitlement to DIC, which the RO denied in 
September 1997.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 
20.302, 20.303.  However, she did not perfect her appeal in a 
timely manner after she was issued the functional equivalent 
of a SOC because she failed to submit any written 
communication which could be deemed a substantive appeal for 
nearly two years.  38 U.S.C.A. § 7105.  Consequently, her 
claim must be denied as the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme that requires the filing of both a NOD and 
a formal substantive appeal.  Roy v. Brown, 5 Vet. App. 554 
(1993).  The Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108.




	(CONTINUED ON NEXT PAGE)




ORDER

A substantive appeal of the September 1997 decision by the RO 
on the issue of entitlement to DIC not having been timely 
filed, the appeal is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

